tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service commerce street mc dal dallas tx date apr person to contact identification_number employee telephone number in reply refer to ein last day for filing a petition with the tax_court certified mail - return receipt requested dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 c for the tax period s above your exempt status is hereby-revoked effective january our adverse determination as to your exempt status was made for the following reason s you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and sec_1_501_c_4_-1 exempt social welfare organizations should ptimarily promote the common good and general welfare of the people of the community as a whole an organization that primarily benefits a private group of ciuzens cannot qualify for exemption an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements your activities are not directed primarily in promoting in some way the common good and general welfare of the people of the community additionally you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net carnings inures to the benefit of private sharcholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by lr c sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www its gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights we can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate its gov or call if you have any questions please contact the petson whose name and telephone number are shown in the heading of this letter sincerely yours ty janse hheoke maria hooke director eo examinations enclosure publication schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer date of this report march 20xx december 20xx whether the continues to qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code the code’ issues organizational facts facts filed a form_1024 application_for recognition of exemption under sec_501 the on december 20xx the described under sec_501 of the code on june 20xx with an effective date of may 20xx received an exemption as a social_welfare_organization the describes its activities as follows in its form to promote and foster cooperation and fraternalism among members and fellow emergency service workers every may we sponsor and host an annual awards banquet this past may was our annual banquet this banquet allows our members to gather and fraternize outside of the work environment it also allows us to recognize and award those who stand out as exemplary health care providers the work done to prepare for this banquet by the committee takes about of our time to promote the profession of __ and provide an opportunity that a young z person may not have had the annual scholarship to a graduating high school senior the scholarship committee raises funds for the scholarship through merchandise sales a__ tournament the scholarship has been awarded and distributed for five years with plans to continue awarding scholarships in may of each year this takes about of our time raises funds for an run and a golf to promote fraternalism the paramedic throughout the year that are open to all employees of and their families annually we host a summer outing normally held at a water park over weekend these events are organized by the board_of directors and account for approximately of our time hosts several social events to promote our organization and our profession in the community we make donations and support other charitable organizations throughout the year these include annual donations to the food bank of during the christmas season form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer the of directors coordinate the charitable donations this accounts for about of our time in september and the each may our board december 20xx in addition it stated the 20xx the consecutive years the failure was an oversight which the applied for recognition of exemption under section in has lost its status as a result of failure_to_file tax form_990 for multiple wishes to rectify filed its articles of incorporation in the state of the and the stated purpose was to engage in any lawful act or activity for which corporation may be organized under the general corporation law of this corporation shall be a nonprofit corporation is organized as and at all times shall be operated exclusively for charitable education and scientific programs within the meaning of sec_501 the state of date stamped the articles on december 20xx see attachment for a complete copy of the form_1024 and articles of incorporation the 20xx did not file forms return of organization exempt from income_tax since operational facts we initiated an audit of the tax_year ended december 20xx to ensure that the activities and operations align with its approved exempt status we contacted the the three times as follows however we did not receive any response from september 20xx we mailed a letter with attachments requesting records to review the activities and operation the due_date was october 20xx november 20xx we mailed a letter 3844-a via certified with return receipt to follow up on our prior request the response due_date was november 20xx although we did not receive the return receipt indicating the letter was delivered the post office did not return the letter to us either law sec_501 of the code provides exemption from taxation to organizations described in subsection c sec_501 of the code provides a list of organizations that can qualify for exemption from taxation form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer sec_501 of the code states civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of the designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes december 20xx sec_6001 of the code states in part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 states in part every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_501_c_4_-1 of federal tax regulations the regulations elaborates on requirements to be exempt as a civic organization as follows in general - a described in sec_501 if civic_league_or_organization may be exempt as an organization i ii it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare promotion of social welfare i in general - an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 ii political or social activities - the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit -form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit december 20xx sec_1_6001-1 of the regulations defines records for exempt_organizations as in addition to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations describes retention of records as the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-1 of the regulations states in part that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements irs held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status the position is unknown at the time of this this report organization’s position form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit 886-a form ‘eu diaecatiens name of taxpayer explanations of items tax identification_number year period ended government’s position december 20xx an organization exempt under sec_501 of the code needs to be organized and operated exclusively to promote the common good and general welfare of its community such as bringing about civic betterment and social improvements did not respond to our requests it fails to meet the requirements set forth in since the sec_1_6033-1 of the regulations we are unable to verify that the and operated exclusively for one or more of the purposes specified in sec_501 of the code is organized exempt status under sec_501 of the code should be revoked because it the failed to demonstrate to us that it is operating in accordance with the rules and regulations cited in the law section above conclusion based on the foregoing reasons the c and its tax-exempt status should be revoked does not qualify for exemption under section it is our position that the fails to meet the substantiation requirements under sec_6001 and sec_6033 of the code to be recognized as exempt from federal_income_tax under sec_501 of the code accordingly the exempt status is revoked effective january 20xx the periods ending december 20xx and after is required to file forms u s_corporation income_tax return for the tax form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
